TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 7, 2014



                                     NO. 03-14-00298-CV


                                        R. S., Appellant

                                                v.

                                 The State of Texas, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on March 21, 2014. Having reviewed

the record, it appears to the Court that R.S. has not prosecuted his appeal and did not file an

affidavit of indigence complying with the Texas Rules of Appellate Procedure or make

arrangements to pay for the record. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.